20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 1 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 2 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 3 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 4 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 5 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 6 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 7 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 8 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 9 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 10 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 11 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 12 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 13 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 14 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 15 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 16 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 17 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 18 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 19 of 20
20-80020-FPC   Doc 1   Filed 06/05/20   Entered 06/05/20 11:58:20   Pg 20 of 20
